Name: 92/193/ECSC: Commission Decision of 23 March 1992 derogating from High Authority recommendation No 1/64 on tariff protection in order to enable the generalized tariff preferences to be applied to certain iron and steel products originating in the developing countries (154th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-04-02

 Avis juridique important|31992D019392/193/ECSC: Commission Decision of 23 March 1992 derogating from High Authority recommendation No 1/64 on tariff protection in order to enable the generalized tariff preferences to be applied to certain iron and steel products originating in the developing countries (154th derogation) Official Journal L 087 , 02/04/1992 P. 0033COMMISSION DECISION of 23 March 1992 derogating from High Authority recommendation No 1/64 on tariff protection in order to enable the generalized tariff preferences to be applied to certain iron and steel products originating in the developing countries (154th derogation) (92/193/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to High Authority recommendation No 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by recommendation 88/27/ECSC (2), and in particular Article 3 thereof, Whereas, for a number of years, the Governments of the Member States of the European Coal and Steel Community meeting within the Council have granted non-member countries covered by the generalized preferences scheme tariff advantages in respect of imports into the Community of certain ECSC iron and steel products in the form of total tariff suspensions without quantitative limits for certain types of product or total tariff suspensions within the limits of quotas fixed for other types of product; Whereas the Commission is involved in the negotiation of such concessions and in the decisions of the representatives of the Governments implementing them; whereas the decisions in question are taken with the Commission's full agreement; Whereas such concessions are covered by Article 3 of High Authority recommendation No 1/64, under which the Commission, after consulting the Member States, can for reasons of commercial policy derogate from the tariff obligations laid down by the recommendation; Whereas Decision 91/634/ECSC (3) establishing tariff concessions was taken by the Member States with the Commission's agreement; whereas it meets the requirements laid down in Article 3 of the recommendation for the granting of a derogation; whereas as a consequence it is appropriate to grant the derogation for the concessions in question; Whereas the Member States have been consulted on the draft of this Decision, HAS ADOPTED THIS DECISION: Article 1 The Member States are hereby authorized to derogate from obligations arising pursuant to Article 1 of High Authority recommendation No 1/64 to the extent necessary to apply, on imports from non-member countries of iron and steel products covered by the ECSC Treaty, originating in those countries, the duty suspensions resulting from Decision 91/634/ECSC of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council. Article 2 This Decision is addressed to the Member States. It shall apply from 1 January 1992 until 31 December 1992. Done at Brussels, 23 March 1992. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 8, 22. 1. 1964, p. 99/64. (2) OJ No L 15, 20. 1. 1988, p. 13. (3) OJ No L 341, 12. 12. 1991, p. 30.